Title: To Thomas Jefferson from Frederick Guion, 12 November 1805
From: Guion, Frederick
To: Jefferson, Thomas


                  
                     Honoured Sir. 
                     Baltimore Novr. 12. 1805
                  
                  You may Recolect the Next day after your arival at Your house in the City of washington in Octor last I had the pleasure of conversing with you on account of my being in the Service under Genl. George R Clark in the Elenoise Redgment, my entention is to amuse you with an account of my proceedings from the year 74 & when in the Service, I left New York in June 1774 Bound on a Voige to affrica but the Vessel proved leakey & the Voige Altered I then proceeded to the Missippia up the river 100 miles above the Natches & left that place with a Raft of Staves to be Sold at New Orlens but a gale of wind Destroyed the Raft & I landed at a place on the River called Manchack & Directly after Arival there, James Willing came there in a boat called the Ratletrap said to have a Commission from Congress as Captain & I engaged as Voletier & he to shew the Goveneer of that place the remarkabe good Shoting of the americans of home I ware Distinguished as one; after that we crossed the Missippia & Marched in the Spanish teretory upwards of 700. miles untill we arived to a River leading to the Missippia called Oasark & from thence to the Elenoise by water betwen 700 or 800 miles to the town of Kaskaskia there I engaged with an Officer in the Artilerey as first Serjant During the War with a exsectation of prferment as per a greament Directly apointed Issuing Commissary & while in that Office acquired the french Languish & from there Went the upper Setlement called caho & from there on an expedition against the Indians on a beatifull River called Rock River abouth 400 hundred miles above the Mesurey which Emtys in the Elenoise River & Ellinoes into the Missippia & Retured to Kaskaskia. Directly an express arived from fort Clark below the Ohio that 500 Indians attacked the fort we collected all the forse we could & provision & proceeded to that place be for we arived we saw a fier on the Bank of the River Sepossed to be Indians, & holted on a Island in the Missippia 3 or 4 miles above the fort a council was held what was best to be Done concluded that an express Should be sent to the commaning Officer at the fort that we ware there no one could be got the Danger seposed to be two Great I emediately proceeded & after my a rival ther Acting as commissary & was Serjant of Artillerey I applyed for my Discharge as no perferment Offered which ware as follows I Do hereby Sirtefy that Frederick Guion has served as first Serjant of Artillerey & has behaved as a good & faithfull Soldier from the time of his Enlistment & now is Discharged Delivering three men in his Roome paying there full Bounty Given from under my hand at Fort Clark the month I do not recoleck but it was in summer season & in year of 1782. Peace was made but Did not hear of it nor no one else at that place When inlisted Received no bounty while in the Army Received no cloathing for my pay Recd. a Serteficate & one years intrust. after I was Discharged I proceed to Kaskaskia from there to post St. Vincent & from there to the falls of Ohio & True Kentuckey & in to Richmond & from there to New York expecting that what land was entend by the State of Virginia Would be Simerler to New York but have found a Great Deference & have wrote to the Commissioner at Jefferson Vill & as having a Soldiers Claim assined to me by the Name of hounsler & after writing two letters I here in close you the Answer have Sesnce the peace been in the West indians & Severall Othe parts & whent to Richmond Last winter with an expectation to Receive the land I am here & would be Glad to have Some Office in the present Adminstration Generall Clinton of New York Now Vice presedent I have been in company with & is well Accquainted with my Relations, if I am Taught worth Notice of, a line Direct to Fredk L Guion at Baltimore at the Sine of the Indian King Water Street kept by Kerns & Speck I conclud with respect to the present Goverment Your Most Obedient & huml. Cytizen
                  
                     Fredk L Guion 
                     
                  
                  
                     NB at present peniless
                     
                     
                        [Note in Henry Dearborn’s hand:]
                     
                     To Frederick Guyon, Sir, In answer to your letter to the Presdt. of the U.S., dated 12th. inst. I can only observe that your claim for re cannot be allowed unless Congress will pass a law in your favour—as all such claims are bared by an Act of Congress—
                  
               